                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE

ESTATE OF DANIEL HAMBRICK,          )
ex rel VICKIE HAMBRICK,             )
                                    )     Civil Action No: 3:19-cv-0216
      Plaintiff,                    )
                                    )
              v.                    )     Judge Crenshaw
                                    )
METROPOLITAN GOVERNMENT             )
OF NASHVILLE-DAVIDSON               )     Magistrate Judge Holmes
COUNTY, TENNESSEE,                  )
                                    )
      And                           )     JURY DEMAND
                                    )
ANDREW DELKE                        )
                                    )
      Defendants.                   )
______________________________________________________________________________

                    INITIAL CASE MANAGEMENT ORDER
______________________________________________________________________________

        An initial case management conference was held on May 13, 2019. Counsel appearing

were:    Kyle Mothershead for Plaintiff; Keli Oliver and Melissa Roberge for Defendant

Metropolitan Government of Nashville-Davidson County; and, John M.L. Brown for Defendant

Andrew Delke. From the proposed initial case management order submitted by the parties

(Docket No. 19) and discussion during the initial case management conference, and pursuant to

Local Rule 16.01, the following case management schedule and plan is adopted.

   A. JURISDICTION: The court has jurisdiction over the federal claims pursuant to 28
      U.S.C. § 1331, and the state claim pursuant to 28 U.S.C. § 1367.

   B. BRIEF THEORIES OF THE PARTIES:
        For Plaintiff:

        Plaintiff submits that Defendant Delke murdered Mr. Daniel Hambrick by intentionally
        fatally shooting him without a lawful justification. Plaintiff submits that at the time of
        the homicide Delke was operating under color of law as a Metro Nashville Police Officer,
        and that Delke is liable under 42 U.S.C. § 1983 for violating Mr. Hambrick’s Fourth

                                                1

    Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 1 of 6 PageID #: 126
       Amendment Constitutional rights. Plaintiff further submits that by killing Hambrick,
       Delke committed the Tennessee tort of wrongful death. Plaintiff submits that Plaintiff is
       entitled to nominal, compensatory, and punitive damages against Delke, as well as
       litigation costs and attorney’s fees under 42 U.S.C. § 1988 and Fed. R. Civ. P. 54.

       Plaintiff further submits that under 42 U.S.C. § 1983, Defendant Metro is liable for
       Delke’s violation of Mr. Hambrick’s Fourth Amendment rights because Metro’s training,
       supervision, de jure policies, and de facto policies caused Delke to murder Mr.
       Hambrick. Plaintiff further submits that Plaintiff is entitled to nominal and compensatory
       damages against Metro, as well as litigation costs and attorney’s fees under 42 U.S.C. §
       1988 and Fed. R. Civ. P. 54.

       For Defendant Metropolitan Government:

       The Metropolitan Government disputes liability in this case. The Metropolitan
       Government did not act with deliberate indifference in its training or supervision of
       Officer Andrew Delke. Moreover, there is no pattern of relevant unconstitutional acts that
       would have put the Metropolitan Government on notice that its training and supervision
       policies and practices were constitutionally deficient and likely to lead to constitutional
       violations.

       In addition, as contemplated by the MOU with the TBI, MNPD suspended its
       administrative investigation of this matter because criminal charges were brought against
       Officer Delke. The criminal case against Officer Delke has not been finally resolved, and
       in fact, no trial date has been set. MNPD’s administrative investigation into the incident
       that is the subject of this Complaint cannot reasonably move forward until that occurs. As
       a result, while there are grounds for the Metropolitan Government to allege that no agent
       of the Metropolitan Government committed any act or omission that constitutes a
       violation of Daniel Hambrick’s constitutional rights, the Metropolitan Government
       reserves the right to amend its defenses as the evidence develops further.

   C. ISSUES RESOLVED: Jurisdiction and venue.

   D. ISSUES STILL IN DISPUTE:
      1. Liability
      2. Damages

   E. INITIAL DISCLOSURES: Plaintiff and Defendant Metro shall exchange initial
      disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on or before June 14, 2019, and on a
      rolling basis as available up until that time. The initial disclosures must include copies
      (not descriptions) of responsive documents. Defendant Delke’s initial disclosures are
      RESERVED pursuant to the stay in this case pending the further orders of the Court, due
      to Delke’s pending criminal charges. 1


       1
       Throughout this order, the phrase “Delke’s pending criminal charges” is used to refer to
Davidson County, Tennessee Criminal Court Case No. 2019-A-26.
                                                2

    Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 2 of 6 PageID #: 127
F. CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: The parties must
   make a minimum of two independent, substantive attempts to resolve this case. The
   parties may mediate by agreement without the need of further order unless referral for a
   pro bono mediation is requested. The scheduling of mediation must not require the
   extension of any case management deadline. The mediation must be completed by the
   dispositive motion deadline. Any request of the parties for a judicial settlement
   conference must state (i) the reasons why mediation is not feasible; (ii) their proposed
   timing for scheduling of the settlement conference; and (iii) any preference of a particular
   Magistrate Judge to conduct the settlement conference. All other details of the case
   resolution plan are RESERVED; however, the parties are strongly encouraged to attempt
   to resolve this case. The parties’ compliance with the case resolution plan, including any
   subsequent details, is not optional.

G. DISCOVERY:
   1. Discovery between the Plaintiff and Defendant Delke is stayed pending further orders
      of the Court, due to Delke’s pending criminal charges.
   2. Plaintiff and Defendant Metro may immediately begin exchanging requests for
      production pursuant to Fed. R. Civ. P. 34. However, pending further orders of the
      Court, due to Defendant Delke’s pending criminal charges, neither party need
      produce any records where such production would infringe Delke’s constitutional
      right against self-incrimination. Any dispute regarding that issue will be resolved in
      accordance with the discovery dispute resolution procedures below.
   3. Fed. R. Civ. P. Rule 30, 31, and 33 Depositions and Interrogatories between Plaintiff
      and Defendant Metro are temporarily stayed pending further orders of the Court. The
      Court shall revisit this issue at the subsequent case management conference scheduled
      below. At that conference the Court will consider whether and to what extent
      depositions and/or interrogatories between Plaintiff and Metro will be permitted prior
      to the conclusion of Defendant Delke’s pending criminal charges.
   4. Pending further orders of the court, at this point the deadline for completion of fact
      discovery is RESERVED given the partial stay until Defendant Delke’s pending
      criminal charges are resolved.
   5. A party may not bring a discovery dispute to the Court for resolution before lead
      counsel for that party has held a telephonic or in-person discussion with lead counsel
      for every one of the parties adverse to it with respect to the dispute (which, in the case
      of multiple adverse parties, may occur separately with different adverse parties) and
      has made a good-faith effort to resolve the dispute. Discovery disputes that cannot be
      resolved after the required discussion(s) should be brought promptly to the attention
      of the Magistrate Judge via a request for a discovery conference. It will be within the
      discretion of the Magistrate Judge whether to allow filing of discovery-related
      motions, after counsel have scheduled and participated in a discovery conference. In
      connection with any discovery conference, the affected parties must file a joint
      discovery dispute statement, of no more than 3 pages per affected party per issue,
      which identifies and describes the specific discovery request(s) in dispute and details
      each party’s position with supporting facts and legal authorities, including as to any
      proportionality considerations. The joint discovery dispute statement shall certify that

                                             3

Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 3 of 6 PageID #: 128
      lead counsel for every affected party held the required telephonic or in-person
      discussion(s) and made a good faith effort to resolve each discovery dispute presented
      in the statement. No discovery conference will be held until a compliant joint
      statement is filed. If the joint statement is sufficiently detailed, any party may adopt
      by reference the joint statement for purposes of Local Rule 7.01(a)(2) or (a)(3), but
      must clearly state in the filing (made in accordance with any timing requirements set
      forth in Local Rule 7.01(a)(3)) that the joint statement is adopted as the party’s
      memorandum of law or response, as the case may be.

H. MOTIONS TO AMEND OR TO ADD PARTIES: The deadline for motions to amend
   or to add parties is RESERVED.

I. EXPERT DISCLOSURES AND DEPOSITIONS: The schedule for expert disclosures
   and depositions is RESERVED.

J. DISPOSITIVE MOTIONS: The dispositive motion schedule is RESERVED.

K. ELECTRONIC DISCOVERY: The parties have agreed to the following procedures
   regarding Electronic Discovery.

      1. Defendant Metro has already notified the following employees of the need to
         preserve ESI for this case, and preservation steps have been taken:
              i. Steve Anderson, Debbie Savage, Mike Hagar, Brian Johnson, Kathy
                 Morante, Chris Gilder, Keith Stephens, Jason Sharpe, Taylor Schmitz,
                 Blaine Whited, Andrew Grega, Charles Rutzky, Jason Tolbert, Andrew
                 Delke, Don Aaron, John Singleton, Elizabeth Fleming, Keith Durbin; and
                 Dawn Clark
      2. Defendant Metro agrees to notify any other relevant Metro employees of the need
         to preserve ESI, and agrees to specify supplemental, relevant categories of records
         to previously notified employees as being subject to the litigation hold, as
         reasonably requested by Plaintiff.
      3. If Metro employees who have been identified as witnesses in Rule 26(a)
         disclosures are terminated from Metro employment for any reason, Metro will
         notify the relevant department to preserve any ESI related to such former
         employee(s), including the employee’s email records.
      4. If a party requests production of Metro or Metro employee emails, Metro will
         have its Information Technology staff retrieve emails encompassed by the
         relevant search terms for delivery to Counsel for Metro. In other words,
         employees whose emails are subject to search will not conduct the search/retrieval
         of their own emails.
      5. All ESI documents will be produced in PDF format where possible. Spreadsheets
         and databases should be produced in the digital format in which they are
         maintained in the ordinary course of business (e.g. Excel, Access), and need not
         be converted to PDF prior to production.
      6. The parties hereby adopt the “Privilege” section of Administrative Order 174-1.



                                           4

Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 4 of 6 PageID #: 129
       7.  Any agreement between the parties to address other topics provided by
          Administrative Order No. 174-1 must be reduced to writing, signed by counsel,
          and either filed as a stipulation of agreed-upon electronic discovery procedures,
          or, if the parties request court approval, submitted as proposed agreed order with
          an accompanying motion for approval.
       8. In the absence of compliance with this provision, the default standards of
          Administrative Order No. 174-1 will apply.

L. PROTECTIVE ORDER: Upon the agreement of the parties, pending further orders of
   the Court, due to Defendant Delke’s pending criminal charges, in order to protect Delke’s
   right to a fair criminal trial, Counsel for all parties, and the parties themselves, are hereby
   prohibited from publicly re-disclosing any records produced by Metro in this case.
   Counsel may only disclose such records to the following parties, and only after advising
   them in writing that they are prohibited from re-disclosing the records: a party’s
   employee(s), a party’s administrative staff, or prospective or retained experts, advisors, or
   other consultants whose duties or potential duties relate to this case (hereinafter,
   “Authorized Recipients”). Upon the further agreement of the parties, pending further
   orders of the Court, Parties and Counsel are also prohibited from speaking about, writing
   about, or publicizing in any manner any information derived from discovery produced in
   this case in any manner except to the Authorized Recipients listed above or to the Court
   as necessary to prosecute or defend the claims in this case.

M. ATTORNEYS. Entry of an appearance or otherwise participating as counsel of record
   is a representation that the attorney will be prepared to conduct the trial of this action,
   from which an attorney may only be relieved by approval of the Court.

N. MODIFICATION OF CASE MANAGEMENT ORDER: Any motion to modify a
   case management order or any case management deadline must be filed at least seven (7)
   days in advance of the earliest impacted deadline. Unless a joint motion, the motion for
   modification must include a statement confirming that counsel for the moving party has
   discussed the requested modification or extension with opposing counsel and whether or
   not there is any objection to the requested modification or extension. The motion for
   modification must also include: (i) the trial date and all deadlines, even unaffected
   deadlines, so that it will not be necessary for the Court to review one or more previous
   case management orders in consideration of the motion and (ii) a statement that the
   requested extension will still conform to the requirements of Local Rule 16.01(h)(1) that
   no dispositive motion deadline, including response and reply briefs, shall be later than 90
   days in advance of the trial date. Motions for extensions must also detail the moving
   party’s efforts at diligently complying with the originally scheduled deadline and the
   facts demonstrating good cause for modification of the deadline as required by Fed. R.
   Civ. P. 16(b)(4).

O. SUBSEQUENT CASE MANAGEMENT CONFERENCE: A subsequent case
   management conference shall be held on September 18, 2019 at 2:00 p.m. in
   Courtroom 764, U.S. Courthouse, 801 Broadway, Nashville, Tennessee, to address
   the status of discovery (including any discovery issues or disputes); the status of

                                              5

Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 5 of 6 PageID #: 130
       Defendant Delke’s Davidson County criminal charge; setting deadlines for and otherwise
       addressing reserved matters; any prospect for settlement (including propriety of ADR);
       selection of a target trial date (if appropriate); and any other appropriate matters. Prior to
       the subsequent case management conference, counsel for the parties shall discuss these
       matters and, by no later than three (3) business days before the subsequent case
       management conference, file a proposed modified case management order and email a
       copy to Ms. Jeanne Cox, Courtroom Deputy, in Word format.

   P. ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The JURY trial of this
      action is expected to last approximately 14 days. 2 Selection of a target trial date is
      RESERVED.

   It is so ORDERED.


                                                      ___________________________________
                                                      BARBARA D. HOLMES
                                                      United States Magistrate Judge




       2
         The parties were also reminded during the case management conference of their option
to consent to final disposition by a Magistrate Judge pursuant to Fed. R. Civ. P. 73 and Local
Rule 73.01. As discussed, if the parties wish to utilize this option, they may jointly complete and
electronically file the form Notice, Consent and Reference of a Civil Action to a Magistrate
Judge found on the Court’s website under the link for Forms. Not consenting will not result in
any adverse consequences, and the Notice should be filed only if all parties consent to final
disposition by a Magistrate Judge.

                                                 6

    Case 3:19-cv-00216 Document 24 Filed 05/30/19 Page 6 of 6 PageID #: 131
